DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed July 13, 2022 is acknowledged.

Response to Amendment
Claims 1-11, 20, and  21 have been amended.  
Claims 1-21 are pending and have been allowed.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Celeste Walker (Reg. No. 77661) on July 25, 2022.

Please amend claims 9, 16, and 20 to read as follows:

9.	The system of claim 1, wherein the one or more processors are further configured to:
transmit, via the wireless connection, instructions to the reprogrammable transaction card to delete at least a portion of existing transaction card data securely stored on an embedded microchip of the reprogrammable transaction card; and
encrypt the instructions to delete at least the portion of existing transaction card data securely stored on the embedded microchip of the reprogrammable transaction card.

16.	The reprogrammable transaction card of claim 12, wherein the reprogramming module encrypts transaction card data stored on the reprogrammable transaction card, including the new transaction card data.

20.	A system comprising: 
a user device comprising:
one or more processors;
an antenna;
a near-field communication (NFC) chip; and
memory, configured to store instructions that cause the one or more processors to:
receive existing transaction card data; 
generate new transaction card data;
determine that the new transaction card data is unique by comparing the new transaction card data to the existing transaction card data using a comparison algorithm; 
create, with the antenna, a wireless connection between the user device and a reprogrammable transaction card; 
transmit, via the wireless connection, the new transaction card data and instructions to store the new transaction card data on an embedded microchip of the reprogrammable transaction card; 
receive, via the wireless connection, a response from the reprogrammable transaction card; 
determine, with the one or more processors, that the new transaction card data is stored on the reprogrammable transaction card based on the response; 
deactivate, with the NFC chip and the one or more processors, the wireless connection between the user device and the reprogrammable transaction card; and 
transmit a confirmation to an account provider system that the reprogrammable transaction card has been updated with the new transaction card data; and 
a reprogrammable transaction card comprising: 
a secure element configured to store the new transaction card data; and 
a reprogramming element configured to: 
receive, via the wireless connection, the new transaction card data and the instructions to store the new transaction card data; 
store the new transaction card data in the secure element based on the instructions; and 
transmit, via the wireless connection, a response to the instructions, the response comprising a confirmation of storing the new transaction card data.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claimed invention pertains to systems of reprogramming a transaction card. A reprogrammable transaction card establishes a wireless connection with a user device. The card receives new transaction card data and instructions to store the new card data, where the card data is stored in a secure element based on the instructions.  The wireless connection between the user device and reprogrammable transaction card is deactivated with a near-field communication chip after it is determined that the new card data is stored on the card based on a response from the card.
Based on prior art search results, the prior art deemed closest to the allowed claims is Pub. NO. US 2009/0143104 to Loh et. al. Loh et al. teaches a programmable transaction card and a user device. However, Loh et al. fails to teach or render obvious providing instructions to a transaction card to store new data, providing a confirmation or refusal of replacing the data or number, and deactivate a wireless connection with a near-field chip.
Regarding 35 USC §101. Claims 12-19 are a reprogrammable transaction card comprising an antenna and secure element, therefore a particular machine or device. Claims 1-11, 20, and 21 recite abstract elements. However, even if the claims were considered not to recite a particular machine and use only generic computer components, the claims also include a user device interacting with the reprogrammable transaction card that securely stores data on a secure element, and recites deactivate with a NFC chip a wireless connection. This is considered to be a practical application involved with particular hardware components (e.g. reprogrammable transaction card and NFC chip, therefore not at a high level of generality), and/or significantly more, with teachings in the disclosure (para. [00045]) where input/output interfaces may deactivate the RF field while awaiting data and where the interfaces include a secure element and a processor, therefore enhancing security (para. [00043]).
Dependent claims 2-11, 13-19, and 21 are allowed for the reasons indicated above for their independent claims.
Applicant’s Remarks filed July 13, 2022 on pages 10-17 are incorporated by reference as further reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693